Citation Nr: 0115703	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-15 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 10 percent evaluation 
for anxiety disorder. 

On his notice of disagreement received in April 2000, the 
veteran claimed entitlement to service connection for post 
traumatic stress disorder (PTSD).  That issue is inextricably 
intertwined with the current appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  The issues on appeal have 
been adjusted accordingly.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

As indicated above, the issue of entitlement to service 
connection for PTSD is inextricably intertwined with the 
current appeal.  Harris.  Consequently, a decision must be 
entered, addressing entitlement to service connection for 
PTSD, prior to adjudicating the evaluation level of the 
mental disability certified for appeal.

Service connection was established for anxiety disorder in 
1982.  In March 1999, the veteran claimed that an increased 
evaluation was warranted for his service connected nervous 
condition.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that VA's duty to 
assist under 38 U.S.C.A. § 5107(a) to assist claimants in 
developing the facts pertinent to their claims "may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination."  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).

It is noted that the veteran was afforded a VA mental 
disorders examination in December 1999.  The examiner 
indicated that the claims file was unavailable for review.  
Yet, the examiner reported that the veteran had previously 
been misdiagnosed, some 20 years earlier, and that the 
correct diagnosis was PTSD.  That an examiner concluded that 
a prior diagnosis was in error without benefit of the claims 
file and the clinically obtained information upon which the 
earlier diagnosis was based is not satisfactory.  The duty to 
assist compels an examiner's review of the claims file in 
cases when such review is necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's findings and conclusions.  VAOPGCPREC 20-95, 
61 Fed. Reg. 10,064 (1996).  Under the circumstances, the 
December 1999 examination is inadequate for rating purposes.  
Accordingly, another examination is indicated inasmuch as 
other evidence of record does not represent the current 
status of the veteran's service-connected disability.

The Board observes that the RO has questioned the accuracy of 
the examiner's conclusions because of that examiner's own 
past practices in other examinations.  However, each case is 
to be decided on the basis of the individual facts particular 
to it in light of the applicable law and regulations.  
Accordingly, the RO is reminded that it is entirely improper 
to discredit evidence on the basis of considerations outside 
the individual record.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to accord due 
process, the case is REMANDED to the RO for the following 
development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his service-connected 
mental disorder from December 1999 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  The RO should develop the veteran's 
claimed PTSD stressors as appropriate.  

After undertaking any other development 
deemed necessary, the RO should 
adjudicate the veteran's entitlement to 
service connection for PTSD.

3.  The veteran should be afforded a VA 
mental disorders examination by a 
psychiatrist or psychologist for the 
purpose of ascertaining the nature and 
severity of all service-connected mental 
disorders.  

All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings must be 
reported in detail.  If there are other 
psychiatric disorders found, beyond those 
for which service connection has been 
established, the examiner should 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s), if feasible.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

The claims file and a copy of this remand 
must be made available to the examiner 
prior to completion of the examination 
report.  The examiner is requested to 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected mental 
disorders.  

To the extent possible, the examiner is 
requested to identify the frequency and 
severity of all symptoms associated with 
the veteran's service-connected 
disability and consider those set out in 
the rating criteria.

The examiner is specifically requested to 
reconcile any diagnosis and/or 
conclusion(s) that conflict with any made 
in earlier VA examinations regarding the 
veteran's psychiatric condition, such as 
the December 1999 VA examination, and 
provide detailed reasons for any 
disagreement.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in 

completing the above development, and we trust that it will 
attend to this development in an expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




